 In the Matter of GOODMAN MANUFACTURING COMPANYandUNITEDELECTRICAL, RADIO & MACHINE WORKERS OF AMERICA, C. I. O.Case No. 13-B-2498.-Decided September23, 19.4.-Fyffe dClark,byMr. John Harrington,of Chicago,Ill., for theCompany.Mr. Irving Krone,of Chicago,Ill., for the Union.Mr. Herbert C. Kane,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Electrical, Radio & MachineWorkers of America, C. I. 0., herein called the Union, alleging that aquestion affecting commerce had arisen concerning the representation'of employees of Goodman Manufacturing Company, Chicago, Illinois,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Robert T.Drake, Trial Examiner.Said hearing was held at Chicago, Illinois,on July 27, 1944.The Company and the Union appeared and par-ticipated.'All parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bearingon the issues.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.All parties wereafforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :0FINDINGS OF FACTJ. THE BUSINESS OF THECOMPANYGoodman Manufacturing Company is an Illinois corporation main-taining its plant and office in Chicago, Illinois, where it is engaged inthe manufacture and distribution of underground mining machinery.During 1943, of the rawmaterialspurchased by the Company, valued'Although the International Brotherhood of Operating Engineers was served with Noticeof Hearing, it did not appear.58 N. L. R. B., No. 105.531 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDin excess of $500,000, more than 50 percent was secured from sourcesin States other than the State of Illinois.During the same periodthe value of finished products exceeded $1,000,000, of which more than50 percent was sold and shipped to customers in States other thanIllinois.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Electrical, Radio & Machine Workers of America, affiliatedwith the Congress of Industrial Organizations, is a labor organiza-tion admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of its employees untilthe Union has been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNIT0The parties are in substantial agreement as to the appropriatenessof a unit of all production and maintenance employees, includingoperating engineers, coal passers, firemen and maintenance men, woodworkers, shellac men and laborers, and order pickers, but excludingforemen, assistant foremen, guards and watchmen,' pattern makersand apprentices, tracers, expediters, time-study men, factory officeemployees, clerical employees, and supervisory employees.There are,however, some groups concerning which the parties cannot agree andwhich are discussed below.The Union would exclude group leaders as supervisory employees.The record shows that these leaders act as set-up men; they instructand direct from 2 to 20 employees. They are paid on an hourly basisas are all production and maintenance employees.Although they2 The Field Examiner reported that the Union submitted 540 cards ; that the names of534 persons appearing on the cards were listed on the Company's pay roll of July 2, 1944,which contained the names of 831 employees in the appropriate unit ; and that the cardswere dated, 1 in June 1942, 2 in June 1943, 341 between March and July 1944, and 190were undated.SThe Company agreed to exclude armed guards, but not watchmen In its brief, how-ever, it agreed to exclude watchmen who, it appears, are also armed and militarized GOODMAN MANUFACTURING COMPANY533have attended instructors' courses in the handling of men, they are notpermitted to attend the foremen's school nor are they invited to attendforemen's conferences.They have no authority to effectively recom-mend changes in the status of employees under their supervision, andwhile they may assume the place of a foreman when the latter is onvacation or attending conferences, such replacement is obviously onlysporadic and of a temporary nature.We shall include them in theunit.4The Union would exclude factory office clerks, stockroom and ship-ping room clerks, and timekeeping clerks; the Company would in-clude them.The factory office clerks work in an office located on the first floor ofthe factory proper, which office is separate from the main office and thepersonnel department.These clerks are all salaried employees anddo pay-roll, production planning, and method and engineering work-;there are also some draftsmen employed in this office.These em-ployees are all under the supervision of the production superintendent.The clerks employed in the stockroom and shipping room are hourlyrated and work under the direction of the foremen of their respectivedepartments who, in turn, are under the supervision of the productionsuperintendent.It is our opinion that except for the draftsmen andother technical employees, the foregoing factory clerical employees,some of whom are in daily contact with the production and mainte-nance employees and all of whom work under the same supervision asthe latter, have interests more intimately related to those of the pro-duction and maintenance employees than to those of the office- em-ployees.We shall, therefore, include factory office clerks, stockroomand shipping room clerks in the unit.,'We shall, however, excludetimekeeping clerks, in accordance with our usual practice,e and thedraftsmen and other technical employees.We find that all production and maintenance employees includinggroup leaders, coal passers, firemen and maintenance men, wood work-ers, shellac men, laborers, factory clerical employees, and order pickers,but excluding pattern makers and apprentices,' tracers, expediters,time-studymen, timekeeping clerks, draftsmen and other techni-cal employees, operating engineers,'a office clerical employees, watch-men, guards, foremen, assistant foremen, and all other supervisoryemployees with authority to hire, promote, discharge, discipline, or4Matter of Ahibery Bearinq Company,56 N. L.R B. 1794.5Matter of Proximity Manufacturing Company,56 N L R B 264;Matter of Servel,Inc,:j8N. L. R. B 5.6Matter of Aluminum Forgings, Inc,53 N L R B 10547 On April 4, 1944, in Case No 13-R-2315, the Board certified the Pattern Makers LeagueofNorth America as bargaining repiesentative of the Company's pattern makers andapprentices.7- See Supplemental Decision and Amendment to Decision and Direction of Electionissued by the Board on October 21, 1944. 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDotherwise effect changes in the status of employees, or effectively recom-mend such action, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion.The Company has been employing school students as regular, pro-duction workers.During the school term, these students work about18 hours a week; at the present time, during school vacation, they areworking full time.The Company seeks to exclude these employeesfrom participating in the balloting.As in similarcasesinvolvingstudents working as part-time employees after school hours, we shallpermit the students in question to participate in the election.,,Al-though the parties have agreed to exclude regular part-time employeesfrom the unit, these workers are neitherseasonalnor temporary em-ployees; they work regularly about 30 hours per week at substantiallythe same kind of work as the full-time employees.We find, therefore,that they are eligible to vote.'The Company has a policy whereby all new employees must worka probationary period of 90 days.The Companyclaimsthat theseare not permanent employees and therefore should not be allowed toparticipate in the election.We find that since the employeesin ques-tion have a reasonable expectancy of permanent employment with theCompany for an indeterminate period of time, they have a substantialinterest in the working conditions of the Company; we shall thereforepermit them to vote.loDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Goodman Manu-facturing Company, Chicago, Illinois, an election by secret ballot shall8SeeMatterof Miller-Simons, Incorporated,57 N. L.R. B. 876.9 SeeMatter of Republic Aviation Corporation,54 N. L. R. B. 539;Matter of DavisEngineering Corporation,53 N L.R. B. 457.30SeeMatter of United StatesGypsum Company,55 N. L.R. B. 586. GOODMAN MANUFACTURING COMPANY535be conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision ofthe Regional Director for the Thirteenth Region, acting in this matteras agent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among the em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during thesaid pay-roll period because they were ill or on vacation or tempo-rarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but ex-cluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether or not they desire to be represented byUnited Electrical, Radio & Machine Workers of America, affiliatedwith the Congress of Industrial Organizations, for the purposes ofcollective bargaining.